
	
		I
		111th CONGRESS
		1st Session
		H. R. 3042
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2009
			Mr. George Miller of
			 California (for himself, Mr.
			 McHugh, Ms. Woolsey, and
			 Ms. Kaptur) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Worker Adjustment and Retraining
		  Notification Act to minimize the adverse effects of employment dislocation, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Forewarn
			 Act.
		2.Amendments to the
			 WARN Act
			(a)Definitions
				(1)Employer, plant
			 closing, and mass layoffParagraphs (1) through (3) of section 2(a)
			 of the Worker Adjustment and Retraining Notification Act (29 U.S.C.
			 2101(a)(1)–(3)) are amended to read as follows:
					
						(1)the term
				employer means any business enterprise that employs 75 or more
				employees and includes any parent corporation of which such business enterprise
				is a subsidiary;
						(2)the term
				plant closing means the permanent or temporary shutdown of a
				single site of employment, or of one or more facilities or operating units
				within a single site of employment, which results in an employment loss at such
				site, during any 30-day period, for 25 or more employees;
						(3)the term
				mass layoff means a reduction in force at a single site of
				employment which results in an employment loss at such site, during any 30-day
				period, for 25 or more
				employees.
						.
				(2)Secretary of
			 labor
					(A)DefinitionParagraph
			 (8) of such section is amended to read as follows:
						
							(8)the term
				Secretary means the Secretary of Labor or a representative of the
				Secretary of
				Labor.
							.
					(B)RegulationsSection
			 8(a) of such Act (29 U.S.C. 2107(a)) is amended by striking of
			 Labor.
					(3)Conforming
			 amendments
					(A)NoticeSection
			 3(d) of such Act (29 U.S.C. 2102(d)) is amended by striking out , each
			 of which is less than the minimum number of employees specified in section
			 2(a)(2) or (3) but which in the aggregate exceed that minimum number,
			 and inserting which in the aggregate exceed the minimum number of
			 employees specified in section 2(a)(2) or (3).
					(B)DefinitionsSection
			 2(b)(1) of such Act (29 U.S.C. 2101(b)(1)) is amended by striking (other
			 than a part-time employee).
					(b)Notice
				(1)Notice
			 period
					(A)In
			 generalSection 3 of the Worker Adjustment and Retraining
			 Notification Act (29 U.S.C. 2102) is amended by striking 60-day
			 period and inserting 90-day period each place it
			 appears.
					(B)Conforming
			 amendmentSection 5(a)(1) of such Act (29 U.S.C. 2104(a)(1)) is
			 amended in the matter following subparagraph (B), by striking 60
			 days and inserting 90 days.
					(2)RecipientsSection
			 3(a) of such Act (29 U.S.C. 2102(a)) is amended—
					(A)in paragraph (1),
			 by striking or, if there is no such representative at that time, to each
			 affected employee; and and inserting and to each affected
			 employee;; and
					(B)by redesignating
			 paragraph (2) as paragraph (3) and inserting after paragraph (1) the
			 following:
						
							(2)to the Secretary and the Governor of the
				State where the plant closing or mass layoff is to occur;
				and
							.
					(3)Notice Excused
			 Where Caused by Terrorist AttackSection 3(b)(2) of the Worker Adjustment
			 and Retraining Notification Act (29 U.S.C. 2102(b)(2)) is amended by adding at
			 the end the following:
					
						(C)No notice under this Act shall be required
				if the plant closing or mass layoff is due directly to a terrorist attack on
				the United
				States.
						.
				(4)Content of
			 noticeSection 3 of such Act
			 (29 U.S.C. 2102) is further amended by adding at the end the following:
					
						(e)Content of
				NoticesAn employer who is
				required to provide notice as required under subsection (a) shall
				include—
							(1)in each notice required under such
				subsection—
								(A)a statement of the
				number of affected employees;
								(B)the reason for the
				plant closing or mass layoff;
								(C)the availability
				of employment at other establishments owned by the employer;
								(D)a statement of
				each employee’s rights with respect to wages, severance and employee benefits;
				and
								(E)a statement of the available employment and
				training services provided by the Department of Labor; and
								(2)in each notice
				required under such subsection except for the notice provided to individual
				employees, the names, addresses, and occupations of the affected
				employees.
							.
				(5)Information
			 regarding benefits and services available to workers and DOL notice to
			 CongressSection 3 of such Act (29 U.S.C. 2102) is further
			 amended by adding at the end the following:
					
						(f)Information
				regarding benefits and services available to employeesConcurrent with or immediately after
				providing the notice required under subsection (a)(1), an employer shall
				provide affected employees with information regarding the benefits and services
				available to such employees, as described in the guide compiled by the
				Secretary under section 13.
						(g)Access of rapid
				response teamsAn employer
				who is required to provide notice shall permit, during work hours, reasonable
				on-site access to any Federal, State, or local rapid response team responsible
				for providing reemployment, training, and related services to affected
				employees.
						(h)DOL Notice to
				CongressAs soon as practicable and not later than 15 days after
				receiving notification under subsection (a)(2), the Secretary of Labor shall
				notify the appropriate Senators and Members of the House of Representatives who
				represent the area or areas where the plant closing or mass layoff is to
				occur.
						.
				(c)Enforcement
				(1)AmountSection 5(a)(1) of the Worker Adjustment
			 and Retraining Notification Act (29 U.S.C. 2104(a)(1)) is amended—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking back pay for each day of violation and inserting
			 two days’ pay multiplied by the number of calendar days for which the
			 employer was required but failed to provide notice before such closing or
			 layoff; and
						(ii)in
			 clause (ii), by striking and at the end thereof;
						(B)by redesignating
			 subparagraph (B) as subparagraph (C);
					(C)by inserting after
			 subparagraph (A) the following:
						
							(B)interest on the amount described in
				subparagraph (A) calculated at the prevailing rate;
				and
							;
				and
					(D)by striking the
			 matter following subparagraph (C) (as so redesignated).
					(2)Conforming
			 amendmentSection 5(a)(3) of
			 such Act (29 U.S.C. 2104(a)(3)) is amended by inserting , the Secretary
			 of Labor, or the Governor after unit of local
			 government.
				(3)ExemptionSection 5(a)(4) of such Act (29 U.S.C.
			 2104(a)(4)) is amended by striking reduce the amount of the liability or
			 penalty provided for in this section and inserting reduce the
			 amount of the liability under paragraph (1) and reduce the amount of the
			 penalty provided for in paragraph (3).
				(4)Administrative
			 complaintSection 5(a)(5) of such Act (29 U.S.C. 2104(a)(5)) is
			 amended—
					(A)by striking
			 may sue and inserting may,;
					(B)by inserting after
			 both, the following: (A) file a complaint with the
			 Secretary alleging a violation of section 3, or (B) bring suit;
			 and
					(C)by adding at the
			 end thereof the following new sentence: A person seeking to enforce such
			 liability may use one or both of the enforcement mechanisms described in
			 subparagraphs (A) and (B)..
					(5)Action by the
			 SecretarySection 5 of such Act (29 U.S.C. 2104) is
			 amended—
					(A)by redesignating
			 subsection (b) as subsection (d); and
					(B)by inserting after
			 subsection (a) the following new subsections:
						
							(b)Action by the
				Secretary
								(1)Administrative
				actionThe Secretary shall receive, investigate, and attempt to
				resolve complaints of violations of section 3 by an employer in the same manner
				that the Secretary receives, investigates, and attempts to resolve complaints
				of violations of sections 6 and 7 of the Fair Labor Standards Act of 1938 (29
				U.S.C. 206 and 207).
								(2)Subpoena
				powersFor the purposes of any investigation provided for in this
				section, the Secretary shall have the subpoena authority provided for under
				section 9 of the Fair Labor Standards Act of 1938 (29 U.S.C. 209).
								(3)Civil
				actionThe Secretary may bring an action in any court of
				competent jurisdiction to recover on behalf of an employee the backpay,
				interest, benefits, and liquidated damages described in subsection (a).
								(4)Sums
				recoveredAny sums recovered by the Secretary on behalf of an
				employee under subparagraphs (A), (B), and (D) of section 5(a)(1) shall be held
				in a special deposit account and shall be paid, on order of the Secretary,
				directly to each employee affected. Any such sums not paid to an employee
				because of inability to do so within a period of 3 years, and any sums
				recovered by the Secretary under subparagraph (C) of section 5(a)(1), shall be
				credited as an offsetting collection to the appropriations account of the
				Secretary of Labor for expenses for the administration of this Act and shall
				remain available to the Secretary until expended.
								(5)Action to compel
				relief by secretaryThe district courts of the United States
				shall have jurisdiction, for cause shown, over an action brought by the
				Secretary to restrain the withholding of payment of back pay, interest,
				benefits, or other compensation, plus interest, found by the court to be due to
				employees under this Act.
								(c)Limitations
								(1)Limitations
				periodAn action may be brought under this section not later than
				2 years after the date of the last event constituting the alleged violation for
				which the action is brought.
								(2)CommencementIn
				determining when an action is commenced under this section for the purposes of
				paragraph (1), it shall be considered to be commenced on the date on which the
				complaint is filed.
								(3)Limitation on
				private action while action of Secretary is pendingIf the Secretary has instituted an
				enforcement action or proceeding under subsection (b), an individual employee
				may not bring an action under subsection (a) during the pendency of the
				proceeding against any person with respect to whom the Secretary has instituted
				the
				proceeding.
								.
					(d)Posting of
			 notices; penaltiesSection 11 of the Worker Adjustment and
			 Retraining Notification Act (29 U.S.C. 2101 note) is amended to read as
			 follows:
				
					11.Posting of
				notices; penalties
						(a)Posting of
				noticesEach employer shall post and keep posted in conspicuous
				places upon its premises where notices to employees are customarily posted a
				notice to be prepared or approved by the Secretary setting forth excerpts from,
				or summaries of, the pertinent provisions of this chapter and information
				pertinent to the filing of a complaint.
						(b)PenaltiesA
				willful violation of this section shall be punishable by a fine of not more
				than $500 for each separate
				offense.
						.
			(e)Non-waiver of
			 rights and remedies; Information regarding benefits and services available to
			 employeesSuch Act is further amended by adding at the end the
			 following:
				
					12.Rights and
				remedies not subject to waiver
						(a)In
				generalThe rights and
				remedies provided under this Act (including the right to maintain a civil
				action) may not be waived, deferred, or lost pursuant to any agreement or
				settlement other than an agreement or settlement described in subsection
				(b).
						(b)Agreement or
				settlementAn agreement or settlement referred to in subsection
				(a) is an agreement or settlement negotiated by the Secretary, an attorney
				general of any State, or a private attorney on behalf of affected
				employees.
						13.Information
				regarding benefits and services available to workersThe Secretary of Labor shall maintain a
				guide of benefits and services which may be available to affected employees,
				including unemployment compensation, trade adjustment assistance, COBRA
				benefits, and early access to training and other services, including counseling
				services, available under the Workforce Investment Act of 1998. Such guide
				shall be available on the Internet website of the Department of Labor and shall
				include a description of the benefits and services, the eligibility
				requirements, and the means of obtaining such benefits and services. Upon
				receiving notice from an employer under section 3(a)(2), the Secretary shall
				immediately transmit such guide to such
				employer.
					.
			3.Effective
			 dateExcept as otherwise
			 provided in this Act, the provisions of this Act, and the amendments made by
			 this Act, shall take effect on the date of the enactment of this Act.
		4.Authorization of
			 AppropriationsIn addition to
			 funds authorized to be appropriated for the general enforcement of the Worker
			 Adjustment and Retraining Notification Act, there is authorized to be
			 appropriated to the Secretary of Labor such additional sums as may be necessary
			 for the additional enforcement authority authorized by the amendments made by
			 this Act.
		
